Orders, Family Court, New York County (Jody Adams, J.), entered on or about September 8, 2000, denying appellant notice-father’s motion to vacate two prior orders, same court and Judge, entered on or about July 17, 2000, which, in proceedings pursuant to Social Services Law § 384-b, upon appellant’s default at the dispositional hearing, transferred custody and guardianship of the subject children to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
Vacatur was properly denied since appellant notice-father (see, Social Services Law § 384-c [3]; Domestic Relations Law § 111 [1] [d]) failed to meet his burden as movant to demonstrate merit to his opposition to the dispositions sought by petitioner agency and directed by the court in its July 17, 2000 orders (Matter of Derrick T., 261 AD2d 108; Matter of James Edward M., 250 AD2d 685, appeal dismissed 92 NY2d 920). Although appellant, who is presently incarcerated, proposed his sister as an alternative to placing the subject children in foster care, his sister did not contact the court or the agency and has had no relationship with the children. Nor do appellant’s vague assertions as to his loving and caring feelings for the children demonstrate, even to the extent necessary to support a motion for vacatur, that the children’s best interests would be served by a dispositional plan other than that ordered by Family Court.
We have considered appellant’s remaining contentions and find them unavailing. Concur — Williams, J. P., Tom, Lerner, Buckley and Friedman, JJ.